rtm. wiiiie O'Real
County Auditor
Carson County
Panhandle,Texas
Dear Madam:
                      'OpinionHo. o-1919
                       Re: Whether the~commlssionarslcourt
                            is,authorized: -(l)to lend money
                            to-theass-istanoeof an indivi-
                          '~dual in the nature of support of
                            a pauper vithout.requir,ingthe
                            ~Sndividualreceiving the aid to
                          ~,sign a pauperls affidavit; (2) to
                            .empleyanassistant in the office
                            of the county home demon&ration
                            agent; ,(3) to emple a.csunty wel-
                            fare worker; and (47 whether the
                            salary of the county judge for
                            acting as superintendentof pub-
                            110 1nstruction;Article 3888,
                            Revised Civil Statutes, is to be
                            Included in calculatingthe maxl-
                            mum amount that the count judge
                            can drav under Article 3853, Ver-
                            non's Annotated Civil Statutes.
          In yeur letter~ofJanua~ry28, you submit four ques-
tions t&'thls department foran.opinlon thereon, and we will
discuss them In the order in which they are presented In your
letters.
          Question No.~,l. 'I's,
                               It 'lawfulfor the
     county to lend financial assistanoe to an in-
     dlvidual Fn the nature of support of a pauper
     .vlthoutrequiring the Individualrecelvlng
     the aid to sign '8 pauper's affidavit?'
Mrs.   Wlllle O'Neal, .Page2, O-1919


          Article 2351, Vernon's Annotated Civil Statutes,
relating to powers and duties of the cornmissIoners'court,
in part reads:
            "Each commissioners1court shall:
            "11. Provide for the support of paupers
       and such Idiots and lunatics as cannot be ad-
       mitted into the lunatic asylm, residents of
       their county, who are unable to support them-,
       selves. By the term resident as used herein,
       is meant a person who has been a bona fide
       inhabitant of the county not less than six
       months and of the state not less than one year."
          The statutes do not make any provlsion concerning
the signing of a pauper's affidavit by one who is to receive
support as such from a county. Whether he executes a pau-
perr'saffidavit or does not, appears to be a matter left
entirely within the discretion of the commlssionerslcourt.
The fact that a.person executes such affldavlt would not be
conclusive of ths question that he Is or Is not a pauper, or
that he Is or Is not entitled to support by the county, and
certainly Is not binding on the county. This question Is to
be determinedby the commissioners'court, and we think it
wlthln their dlscretlonas to whether or not such affidavit
shall be required of the person seeking county aid on such
grounds. The statute quoted contemplatesa satFsfactoryde-
termination of the question of whether a person is entitled
to support from the county by whatever investigationor pro-
ceeding the commissionerat court chooses, not necessarily
dependent on the person's own affidavit or statement. The
law, of course, does not contemplate county funds paid out
to support persons merely upon their own statement or affi-
davlt.
          In answer to your question WC. 1, it is therefore
the opinion of this department that after the commissiolrers'
court has satisfactorilydetermined from all reasonable
sources that one needing support as a pauper Is a resldent
of the county and unable to support himself, it Is within
the authority of the court to so find and furnish such necds-
sary aid without requiring a pauper's affidavit executed by
such person.
            Question No. 2. "Is it lawful for the county
       to employ an assistant in the offioe of the
       CoutityHome DemonstrationAgent?'
Mrs. Willie O'Real, Page 3, O-1919


         Article 164, Vernon's Annotated Clvil.Statutes,
provides:
         "The CcmmisslonerslCourt of any county
    of this state is authorLzed toestablish and
    conduct co-operativedemonstrationwork in
    Agriculture and Home Economlas in co-operation
    wlth~the Ae;i?Fcultural':and-Mechadic~l
                                         College
    of Texas, upon such terms and conditionsas
    may be agreed upon by the CommLssLonerslCourt
    and the Agents of the Agrl.culturaland.Meohan-
    lcal College of Texas; gnd may employ such :._,
    means, ,andmay appropriateand expend suoh~s.ums
    of money as may be neqFessaryto effqctively. '
    establish:and c~~..on:~~uc~,demhn~tr.atin~.~brk~
    In Agricultureand Home Economics In their
    respective oounties."     i
          The above statute.is an amendment of.Article 164,
Revised CFvil Statutes;-1925, which artlole~aspcodified
limited the expendit.tuFe
                        of funds by a county, "'net.exceed-,~
ing one th,ousand1dollarsperyear, for farmers Go-operative.
demonstrationwork Ln tlm county. . ." By the 1920:amend-
ment of said article, Article 164, supra; this limitation
was omFtted,,tionsequently,the on13 1,lmltatlonplaced upon
the expenditure of oounty funds un er our present statute,
is the constitutFona1limitations'oftax levies for county
purposes. We assume that your request ,ralses'no question
as to the legality of such amounts appropriatedto meet
the expendituresmentioned.andas setup in the county bud-
get, but deals solely with the authority of theecommissioners~
court.to employ an assistant to the County Home D&monstration
Agent and pay the salary mentloned.

          The above a&gives broad powers to the commis-
sioners~ court and leaves t:o.'-'their
                                   judgment the question as
to what is "necessaryto effectively establish and carry on
such demonstrationwork Ln Agriculture and Rome Economics
In their respectFve counties,."That'conducting and carry-
ing on such work as,pro.v$ded-bythe Dsgislature is"county
business" as within the contemplationof Article 5, Section
18 of the Constitut~ion,
                       of Texas> has neverbeenquestloned.
          I&~answer'to your"i$~~~nd,~ue~t~lon,'you~.a~e.r~s-'~..
pectfully advised 'that,it,i.swithin~the:
                                        power and authority:
of the cbmmissioners 1 court'to determFne whether or not the
employment of an assistant to a County Home Demonstration
Agent Is %ecessary to the conduct and aarrylng on of co;+
Mrs. Willie OcI?eal,Page 4, O-1919


operative demonstrationwork" in the county under the pro-
visions of Article 164, Vernon's Annotated Civil Statutes.
         Question No. 3. "Is it lavful for the
     county to employ a welfare worker?"
          Article V, Section 18, of the Constitutionof
Texas, creating the commissioners1court, reads in part as
follows:
          "    . The County CommLss5.onersso chosen,
     with tf;e'couhtyjudge, as presiding officer,
     shall compose the county CommisslonerslCourt,
     which shall exercise such powers and jurisdlc-
     tion over all oounty business, as is conferred
     by this Constitutionand the laws of the State,
     or as may be hereafter prescribed."
          It till be noted that the above provision provides
that the commissioners1court shall "exercise such powers
and jurisdictionover all counts business as is oonfefied
by thinsConstitutionand the laws of this State, w as may
be hereafter prescribed."
          Construing this provision, the Supreme Court in
Bland vs. Orr, 90 Tex. 495, said:
          ,'tlhe
               Constitutiondoes not immediately
     confer jurisdictionupon these (meaning com-
     missioners ooupts over the county business
     and subject that jurisdictionto 'such regu-
     .latlonsas the Legislaturemay prescribe,'
     nor authority geaerally over such business.
     The proviSion from Seation 8 of that lnstru-
     ment (already quoted) prescribed: flrst,
     that the commlsslonerslcourt shall exercise
     such power& and jurl.sdLctlonover all county
     busLn&ss as'La conferred by ths .CbnstLtution.
         . It also gives them such powers as are
     Eo&erred 'by the laws of the State.'. . ."
          It appears settled law of this state that the
             ( court has no general oontrol over cmnty
commissi.oners
business, but only such powers of control as Is conferred
by the Constitutionitself and the laws of this State.
Mrs. Willie O'Neal, Page 5, O-1919


          We are unable to find any statutoryauthority,
expressly or lmpliedly authorizingthe commissioners'court
to employ the services of a welfare worker. It has been
the policy of the state to be concernedby general legis-
lation in all matters relating to the health, sanitation
and relFef of its citizensas a whole. The Legislature has
not seen fit to vest la the commlssioners~court authority
to expend county funds for employing case workers, per-
forming duties relating to W. P. A. or relief projects and
in the absence of such legislation,we are unable to say
that the commissloners~court, charged with the care and
support of the indigent of the county as provided in Article
2351, Section 11, have any such implied authority.
          In answer to your third question, you are res-
pectfully advised that it is the opinion of this department
that the commissioners1court is not authorized to employ
a oounty welfare worker.
         Question No. 4. "Is the salary authorized
    to be paid the County Judge for acting as au
    intendent of public instructionby Article 3I?'-
                                                 88
    Revised Civil Statutes to be included In calcu-
    lating the maximum amount that the County Judge
    can drav under Article 3883?”
          We find that the above question has been answered
In our opinion No. o-67 rendered to your County Attorney,
Honorable Frank R. Murray, Panhandle,Texas, approved by
the Attorney General January 11, 1939. For your FnformatFon,
we are herewith enclosing a copy of.opinion No. o-67, which
answers your question No. 4, holding that su~chsalary paid to
the County Judge for acting as superintendentof public ln-
structlon la to be Included in calculatingthe maximum amount
that the County Judge is allowed to draw under Article 3883,
Vernon's Annotated Civil Statutes.
         Trusting the above answers your request, we are
                                     Yours very truly
                              ATTORNRYGHNE3ALOFTlXAS
                              BY        /s/Wm. J.R. King
                                           Wm. J. R. King
WJRK:GO:mjs                                     Assistant
APPROVRD FHB 23, 1940
/#/ Gerald C. Mann                   APPROVED OPINION COMMITTEE
ATTORNHYGHNHRALOFTHXAS               BY /a/ BWB CHAIRMAN